Fourth Court of Appeals
                               San Antonio, Texas
                                      August 9, 2017

                                   No. 04-16-00452-CR

                               Jose Guadalupe AGUIRRE,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR7206
                      Honorable Lorina I. Rummel, Judge Presiding


                                     ORDER

    Appellant’s second motion for extension of time to file a motion for rehearing is
GRANTED. Appellant’s motion for rehearing is due on August 14, 2017.



                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of August, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk